                    Case 4:19-cr-00461-JST Document 1 Filed 09/04/19 Page 1 of 9


AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                              gP 04 2S19
                                    United States District Court.NORTH
                                                                  cLERififfDl'sraCTcourt
                                                                       DISTRICT OF CALIFORNIA
                                                                for the                                       OAKLAND OFFICE

                                                   Northern District of California


                  United States of America

                                                                                        4-19-714 37 \ -.p
                               V.

                                                                           Case No.                                                                  •k
                    Kyle James Murphy




                          Defendant(s)


                                                CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of          May 21, 2019 to Sept. 3, 2019         in the county of          Contra Costa                       in the

     Northern         District of           California        ,the defendant(s) violated:

            Code Section                                                     Offense Description
21 U.S.C. sec. 841(a)(1)                       Mfr, distribution, possession w/ intent to distribute controlled substances
                                               MAX PENALTIES: 20 years prison; 3 years to life supervised release;
                                              $1,000,000 fine; $100 special assessment; forfeiture; restitution

21 U.S.C. sec. 846, 843(a)(5)                 Possession, attempt to possess punches and dies designed to imprint a mark
                                              so as to make a counterfeit drug
                                              MAX PENALTIES: 4 years prison; 3 years supervised release; $250,000
                                              fine; $100 special assessment; forfeiture; restitution

         This criminal complaint is based on these facts:
See attached affidavit of DEA TFO Jarred Pereira




         Sf Continued on the attached sheet.


                                                                                               nplainant's signature
 Approved as to form
                                                                                         DEA TFO Jarred Pereira
                                         Frank Riebli
                                                                                             Printed name and title


Swom to before me and signed in my presence.


Date:
                09/04/2019
                                                                                               Judge's sigitmure
City and state:
                                         Oakland, CA                            Hon. Kandis A. Westmore, U.S. Magistrate
                                                                                             Printed name and title

                                                                                                                       DocurtiGm No.

                                                                                                                             1 Dlr-triei Court
                                                                                                                      csjfjiiiiivii Assb Pmoftsshg
             Case 4:19-cr-00461-JST Document 1 Filed 09/04/19 Page 2 of 9




               AFFIDAVIT OF TASK FORCE OFFICER JARRED PEREIRA
                     IN SUPPORT OF A CRIMINAL COMPLAINT


        I, Jarred Pereira, a Task Force Officer("TFO") with the Drug Enforcement

Administration ("DEA"), being duly swom, depose and state the following:

I.     INTRODUCTION

        1.      I am an "investigative or law enforcement officer of the United States" within the

meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States empowered by law to

conduct investigations of, and to make arrests for, offenses enumerated in 18 U.S.C. § 2516.

        2.      I make this affidavit in support of a criminal complaint against Kyle James

MURPFIY. For the reasons stated below, I submit that there is probable cause to believe that

MURPHY has distributed and possessed with intent to distribute controlled substances, in

violation of 21 U.S.C. § 841(a)(1), and possessed or attempted to possess punches and dies with

the intent to produce counterfeit drugs, in violation of 21 U.S.C. § 843(a)(5).

       3.       The statements contained in this affidavit are based on my own investigation, my

training and experience as a law enforcement agent, information provided to me by or through

other law enforcement agents, investigators and individuals with knowledge ofthis matter, and

through my review of documents related to this investigation. This affidavit summarizes such

information in order to show that there is probable cause to believe that MURPHY committed

the above offenses. This affidavit does not purport to set forth all of the evidence gathered to

date in this investigation, or to name all of the persons who participated in these crimes.



II.    APPLICABLE LAWS

       4.       The Controlled Substances Act, 21 U.S.C. § 841(a)(1), makes it unlawful to

manufacture, distribute, and possess with the intent to distribute controlled substances, including

fentanyl, methamphetamine, and heroin.

       5.       The CSA,21 U.S.C. § 843(a)(5), also makes it unlawful knowingly to make,

distribute, or possess any punch, die, plate, stone, or other thing designed to print, imprint, or
            Case 4:19-cr-00461-JST Document 1 Filed 09/04/19 Page 3 of 9




reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or
any likeness of any ofthe foregoing upon any drug or container or labeling thereof so as to

render such drug a counterfeit substance. It is also an offense to attempt to possess such punches
and dies. 21 U.S.C. § 846.



III.    AGENT BACKGROUND

       6.      1 am a sworn Peace Officer for the State of California, and have been so employed

since April of 2012. 1 received formal training at the Police Officers Standards and Training

(POST)approved Law Enforcement Training Center(LETC)Basic Police Academy in Pittsburg,

CA. Currently, I am employed by the San Ramon Police Department as a Detective, and am a

deputized Task Force Officer(TFO)with the United States Department of Justice, Drug

Enforcement Administration(DEA). As a TFO,1 am currently assigned to the DEA's Oakland

Resident Office as a member of the Tactical Diversion Squad, and have been so since November

of2015.

       7.      The formal training I have received at the LETC Basic Police Academy, and

through various additional POST approved training courses, consisted of comprehensive,

formalized instruction in, among other topics: Basic drug investigations, drug identification and

detection, interdiction, familiarization with state drug laws, financial investigations,

identification and seizure of drug related assets, organized crime investigations, physical and

electronic surveillance, and evidence handling.

       8.      Additionally, I have received formal training as a TFO with the DEA at the Drug

Enforcement Administration Training Academy in Quantico, Virginia. This training consisted of

comprehensive, formalized instruction in, among other topics: Asset forfeiture, money

laimdering investigations, wiretap investigations, and the fundamentals of an Organized Crime

Drug Enforcement Task Force(OCDETF)investigation. Moreover, in 2017,1 attended and

completed the DEA's Tactical Diversion Squad(TDS)School. TDS School consisted of

comprehensive, formalized instruction in, among other topics: The diversion of controlled

                                              2
              Case 4:19-cr-00461-JST Document 1 Filed 09/04/19 Page 4 of 9




substances, poly-drug organization investigations, healthcare professional investigations, the

illicit use of various tablet-press/ pill-press machines, and the equipment/ materials needed to
manufacture counterfeit pills.

        9.       During the course of my law enforcement career, 1 have been involved in

investigations of numerous criminal offenses, including those offenses related to this current

investigation. As a Peace Officer for the State of California, I have participated in no less than

50 investigations involving the possession of, the sale of, and/or the transportation of cocaine,

heroin, ecstasy, methamphetamine, marijuana, and/or prescription drugs. As a TFO for the

DBA,1 have participated in no less than 30 investigations of illicit drug trafficking organizations,

ranging from street level dealers to major distributors. 1 have also participated in no less than 5

investigations focused specifically on physicians/ health care professionals who are involved in

the illegal prescribing, filling, and distributing of prescription controlled substances.

Furthermore, 1 have participated in no less than 5 investigations involving individuals possessing

firearms and/or selling firearms without a license. The subjects of these investigations have been

involved in the distribution and possession with intent to distribute controlled substances,

conspiracies to do the same, money laundering, weapons manufacturing/ possession, and

conspiracies to launder drug proceeds. These investigations have made use of numerous

investigative techniques, including: confidential informants; undercover agents; the analysis of

pen registers, trap and trace, and toll records; physical surveillance; electronic surveillance,

including tracking the physical locations of vehicles and cellular telephones, the use of pole-

mounted cameras and wiretaps; and, the execution of search warrants. These investigations have

resulted in numerous state and federal prosecutions, as well as the seizure of illegal drugs and

drug proceeds.

        10.     1 have worked with approximately 15 informants/cooperators and approximately

5 undercover agents and have monitored meetings and consensual telephone conversations with

drug dealers involving informants and undercover agents. 1 have participated in hundreds of

hours of both physical and electronic surveillance of drug traffickers. While conducting

                                               3
              Case 4:19-cr-00461-JST Document 1 Filed 09/04/19 Page 5 of 9




surveillance, 1 have observed drug transactions, counter-surveillance techniques, and the
methods that drug traffickers use to conduct clandestine meetings.

        11.      I have participated in no less than 7 OCDETF investigations. OCDETF is a task

force comprised of multiple law enforcement agencies which jointly investigate drug trafficking
organizations.

        12.      I have been involved in the execution of no fewer than 100 state and federal drug-

related search warrants, parole searches, and probation searches. As a result, 1 have encountered

and become familiar with the various tools, methods,trends, paraphernalia, and related articles

that drug traffickers and trafficking organizations use to import, conceal, manufacture, and

distribute controlled substances. 1 am familiar with the appearance of heroin, cocaine,

methamphetamine, marijuana, ecstasy, fentanyl, alprazolam, and other controlled substances. I

also am familiar with some ofthe code words, slang and other terminology that drug traffickers

use to communicate with each other concerning drugs, drug dealing, handling of drug proceeds

and guns.

        13.      1 have interviewed no fewer than 100 drug dealers, users, and confidential

informants and have discussed with them the lifestyle, appearances, and habits of drug dealers

and users, the use and meaning of coded language and the concealment of assets. I have become

familiar with the manner in which drug traffickers smuggle, transport, store, and distribute drugs,

as well as how they collect and launder drug proceeds. 1 also am familiar with the ways drug

traffickers use telephones (including cell phones), pagers, false or fictitious identities, friends'

and relatives' identities and other means to facilitate their illegal activities and thwart law

enforcement investigations.

        14.      Lastly, I have participated in investigations into, and the seizure of, no less than 7

tablet-press/ pill-press machines, and their various parts. Each machine was used to manufacture

controlled substances to include: counterfeit amphetamine/dextroamphetamine (Adderall) pills,

counterfeit alprazolam (Xanax)pills, and Ecstasy(MDMA)pills. These machines were powered

by either a manually operated hand-crank, or an electronic motor. In addition, these machines

                                                4
              Case 4:19-cr-00461-JST Document 1 Filed 09/04/19 Page 6 of 9




utilized a "punch" and "die" combination system to compress the loose, powdered ingredients
into pills. Based on my training and experience, I know that a "die" is used to hold/mold the

loose, powdered ingredients into a specific shape, and a "punch" is then used to stamp the
desired symbol/ imprint into the pill, ultimately forming the finished product.


IV.     STATEMENT OE PROBABLE CAUSE

        A.       Background of Investigation

        15.      According to Customs and Border Protection("GBP") Officer Ryan Santino,

MURPHY received 17 international parcels between December,2017, and May,2019. Officer

Santino identified the majority of MURPHY's international parcels as importations from China,

which included manifested descriptions ofthe contents by the shippers. Per Officer Santino, the

manifested descriptions fit those of items that, in his experience, are commonly associated with

items used to manufacture illicit narcotics in pill/tablet form.

        16.      GBP seized two of those parcels. On or about May 21, 2019, GBP officers

interdicted a parcel sent from an address in China and addressed to "Kyle Murphy" which

contained parts commonly associated with a pill press machine. These parts included: two

circular shaped punches(no logos or imprints), and two dies that fit those punches. On or about

May 24, 2019, GBP seized another parcel sent from an address in Hong Kong and addressed to

"Kyle Murphy". That parcel contained four punches and two dies. One punch was rectangular

and had the trademark imprint"XANAX" with vertical dividing lines; another punch had the

trademark imprint "2" with vertical dividing lines. One of the two dies fit the shape ofthose

reetangular punches. Based on my training and experience, I believe these punches and their

corresponding die were intended to be used to manufacture counterfeit Xanax' pills with the use
of a tablet-press machine. Moreover, I know that "Xanax" is a trademarked good, and I know


      'I know alprazolam (Xanax)is a Scheduled IV controlled substance and it is classified as
an anti-depressant, benzodiazepine. Further, I know that alprazolam (Xanax) must be prescribed
by a licensed physieian for a legitimate medical purpose.
              Case 4:19-cr-00461-JST Document 1 Filed 09/04/19 Page 7 of 9




from opened source queries that the trademark is owned by "Pharmacia & Upjohn Company
LLC", a division of"Pfizer Inc."

        17.      The two additional punches in the second parcel were square in shape, with one

punch bearing the imprint "GUCCI" with the "Gucci" designer logo; and the other punch bearing

a vertical dividing line. In addition, the parcel contained one die that fit the shape of those

square shaped punches. Based on my training and experience, 1 believe these punches and their

corresponding die were intended to be used to manufacture MDMA^ pills with the use of a
tablet-press machine.

        18.      On May 11, 2019, Officer Santino received information from GBP Officer Tye

Mulder at the CBP Cargo Processing Unit in Blaine, Washington regarding a parcel invoice for

MURPHY. The parcel was from the company "The Press Club Nutrition Ltd." at address (in

part)"3329 Thor Court, Coquitlam, British Columbia, Canada",to "Kyle Murphy" with the

listed phone number as "510-221-7467", the listed e-mail as "Kylemurphy609@yahoo.com",

and "200 South Court, Alamo, CA 94507" as the destination address. Agents identified this

address as one of MURPHY's listed Department of Motor Vehicle("DMY")addresses.

        19.     The parcel was manifested as "Tablet Press Club Formula 5102 1kg". According

to "The Press Club Nutrition" company's website,"Formula 5102" is "[a] premium, top of the

line pre-mixed excipient formula containing Microcrystalline Cellulose 102. It is mixed with a

high performance tablet lubricant which is not sensitive to over-mixing when active ingredients

are added. This powder formula has excellent flow properties and will not stick to punches.

Pressed tablets are shiny and very hard, yet disintegrate very rapidly." Based on my training and

experience, 1 know that microcrystalline cellulose is a common binding agent used in

conjunction with controlled substances for illicit pill manufacturing. The microcrystalline


       ^ 1 know that 3, 4-methylenedioxymethamphetamine(MDMA)is a Schedule 1 controlled
substance and it is classified as a stimulant. Further, 1 know that MDMA,or "Ecstasy," is used
recreationally as a party drug, and the pills are commonly imprinted with designer clothing logos
(Gucci, Louis Yiton, etc.), superhero logos(Batman, Superman, etc.) and/or vehicle logos (Tesla,
Mitsubishi, etc.).
             Case 4:19-cr-00461-JST Document 1 Filed 09/04/19 Page 8 of 9




cellulose acts as a binder or stabilizer that holds the powdered ingredients together once formed
into a pill. Moreover, I know that the amount ordered by MURPHY,one kilogram, is enough to
produce thousands of pills.

       20.      On September 3, 2019, agents executed a federal search warrant at three locations

associated with MURPHY. At MURPHY's apparent residence, 3 Rebecca Court, Walnut Creek,

CA 94597, agents discovered the following items of evidentiary value within MURPHY's

bedroom:

                a.     A "freezer size" zip-lock bag labeled "1kg" of"Microcrystalline

       Cellulose" from "The Press Club Nutrition LTD", which contained approximately one
       kilogram of a white powdery substance, that tested presumptive positive for the presence

       offentanyl;

                b.     Three individually-packaged zip-lock baggies, which each contained

       approximately one gram of suspected fentanyl;

                c.     An individually-packaged zip-lock baggie, which contained approximately

       three grams of suspected methamphetamine;

                d.     An individually-packaged zip-lock baggie, which contained approximately

       one gram of suspected black-tar heroin;

                e.     An individually-packaged pull-string baggie, which contained four(4)

       suspected MDMA capsule pills, that tested presumptive positive for the presence of

       amphetamine and methamphetamine;

               f.      A large zip-lock bag containing dozens of unused capsule pill shells;

                g.     A blender containing a white powdery substance strewn throughout; and,

                h.     A digital scale.

       21.      Based on my training and experience, I believe that the quantity of suspected

fentanyl located inside MURPHY's bedroom (approximately one kilogram), along with the

number individually-packaged substances; as well as the blender and digital scale, all indicate

that MURPHY was possessing these items with intent to distribute controlled substances.

                                             7
              Case 4:19-cr-00461-JST Document 1 Filed 09/04/19 Page 9 of 9




 Moreover, post Miranda advisement, MURPHY admitted to agents that there was fentanyl inside
 his bedroom, and he admitted to distributing fentanyl to at least three customers.



 V.     CONCLUSION

        22.      Based on the foregoing information, along with my training and experience, I
respectfully submit that there is probable cause to believe that MURPHY distributed and

possessed with intent to distribute controlled substances, in violation of21 U.S.C. § 841(a)(1),
and that he possessed or attempted to possess punches and dies designed to make counterfeit

drugs, in violation of 21 U.S.C. §§ 843(a)(5) and 846.

        I declare under penalty of perjury that the above is true and correct to the best of my

knowledge and belief.


                                                              JARSd^^EREIRA
                                                              DEA Task Force Officer

Subscribed to and sworn to before me on this
                                         iis     T
                                                 T       day of September, 2019 in Oakland,

California.
                 r




I United States Magistrate Judge
